Citation Nr: 9922937	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total evaluation for 
convalescence beyond April 1, 1997, under the provisions of 
38 C.F.R. § 4.30.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury.  

3.  Entitlement to an evaluation in excess of 10 percent for 
laxity of the right knee, status post meniscectomies and 
chondroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to June 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The condition of the veteran's right knee required 
postoperative convalescence until April 21, 1997.

2.  Residuals of a left knee injury result in no more than 
moderate impairment. 

3.  Laxity of the right knee, status post meniscectomies and 
chondroplasty, results in no more than slight impairment. 


CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total 
evaluation for convalescence until April 30, 1997, have been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).

3.  The criteria for an evaluation in excess of 10 percent 
for laxity of the right knee, status post meniscectomies and 
chondroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claims.  The Board is also 
satisfied that all the facts relevant to these claims have 
been properly and sufficiently developed.

I.  Convalescence

In February 1997, the veteran underwent surgery for his right 
knee.  Treatment records reflect ongoing medical care in 
March and April 1997.  The RO granted a temporary total 
rating based upon a period of convalescence from February 20, 
1997 to April 1, 1997.  However, the veteran asserts that the 
period of convalescence following his surgery was actually 
longer than that assigned by the RO and requests that a 
temporary total evaluation be extended accordingly.  

A temporary total evaluation may be granted when treatment 
for a service-connected disability results in surgery 
necessitating at least one month of convalescence, or where 
surgery results in severe postoperative residuals, such as 
incompletely healed wounds or immobilization by cast of one 
major joint or more.  38 C.F.R. § 4.30.  The term 
"convalescence," although not defined by regulation, refers 
to "the act of regaining or returning toward a normal 
healthy state."  Felden v. West, 11 Vet. App. 427, 430 
(1998).  

A March 1997 opinion from the veteran's private treating 
physician indicated that the veteran would be able to resume 
usual duties on April 21, 1997.  An April 16, 1997, opinion, 
which stated that the veteran would be able to resume work 
the following Monday, is consistent with and confirms the 
earlier March 1997 conclusion concerning the date on which 
the veteran would be able to resume his duties.  The findings 
of the treating physician, which provide a sound basis for 
concluding that the veteran needed to convalesce until April 
21, 1997, is uncontradicted by any other medical evidence of 
record.  The Board concludes, therefore, that entitlement to 
an extension of the temporary total evaluation under 
38 C.F.R. § 4.30 until April 30, 1997 is established.  

II.  Increased Evaluations

In May 1987, service connection was granted for residuals of 
a left knee injury and for laxity of the right knee in a 
rating decision which noted that post-traumatic arthritis of 
the left knee and arthralgia of the right knee had been 
aggravated by service.  After review of a report of a VA 
examination in December 1986, the veteran's left knee 
disability was assigned a 10 percent evaluation and a 
noncompensable evaluation was assigned for the right knee 
disability.  In April 1993, residuals an injury to the left 
knee were assigned a 20 percent evaluation, after a February 
1993 VA examination revealed positive laxity of the 
collateral ligaments.  Right knee laxity was evaluated as 10 
percent disabling at that time.  The evaluations of the 
veteran's disabilities have since remained unchanged.  

The veteran underwent a VA examination in June 1997, at which 
he complained of pain in both knees and locking and giving 
out in the right knee.  The veteran, who had a full time job, 
demonstrated a normal gait and erect posture.  Examination 
revealed no obvious swelling, effusion, redness or deformity.  
Examination also revealed no loss of strength or sensation.  
Right knee flexion was 110 degrees, with some pain, and 
extension was to 0 degrees.  There was some crepitus and 
fluid-like feeling underneath the patella and some tenderness 
in lateral and medial rotation.  On the left side, extension 
was 0 degrees and flexion was 125 degrees.  The circumference 
was the same in both knees, and there was no laxity in either 
knee.  

Residuals of a left knee injury currently are evaluated as 20 
percent disabling under Diagnostic Code 5257.  Laxity of the 
right knee, status post meniscectomies and chondroplasty, is 
evaluated as 10 percent disabling under Diagnostic Code 5257.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation if 
slight, a 20 percent evaluation if moderate, and a 30 percent 
evaluation if severe.  38 C.F.R. § 4l.71a, Diagnostic Code 
5257.  

In addition, limitation of flexion warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, and a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension warrants a noncompensable evaluation for extension 
to five degrees, a 10 percent evaluation for extension to 10 
degrees, a 20 percent evaluation for extension to 15 degrees, 
and a 30 percent evaluation for extension to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board observes that VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in evaluating a disability under Diagnostic Codes 
which provide ratings based on limitation of motion.  
Furthermore, 38 C.F.R. § 4.59, which addresses the evaluation 
of arthritis, recognizes that painful motion is an important 
factor of disability, and a joint which is painful warrants 
at least the minimum compensable evaluation. 

With respect to the veteran's left knee disability, current 
medical evidence, including the recent VA examination, 
reveals no evidence of laxity of that knee.  Extension was 
complete and flexion, although limited to 125 degrees, was 
not sufficiently limited to approach the 60 degrees of 
limitation of flexion required for a compensable evaluation 
based upon limitation of flexion.  Even considering the 
veteran's complaints of left knee pain under the holding of 
DeLuca, the record does not show sufficient limitation of 
motion to be analogous to limitation of flexion or extension 
of the degree which would warrant more than a 10 percent 
evaluation.  Indeed, it is questionable whether, given the 
most recent medical findings, the veteran's left knee 
disability is characterized by moderate limitation of the 
left knee or anything analogous thereto, and it is clear that 
the veteran's disability is no more than moderately 
disabling.  Therefore, an evaluation in excess of 20 percent 
for the veteran's left knee disorder is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261.  

With respect to the disability of the right knee, the medical 
evidence fails to show any current laxity or limitation of 
extension.  Limitation of flexion of the right knee on recent 
examination was not so significant as to warrant a 
compensable evaluation.  Although there is some objective 
evidence of pain with movement of the right knee, given other 
findings, such as the veteran's normal gait, the good 
strength elicited on examination, his ability to stand on his 
toes and heels without much discomfort in the area of the 
knee, and the apparent lack of any atrophy, the veteran's 
complaints of pain with use do not warrant more than a 10 
percent rating. DeLuca, Lichtenfels.  The Board concludes 
that the veteran's right knee disability does not result in 
more than slight impairment, and a higher evaluation is not 
in order.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261. 

The Board has considered a precedent opinion of VA's General 
Counsel which held that, in certain circumstances, arthritis 
of a knee and instablity of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997), but the Board finds that it does not 
mandate separate ratings in this case.  That is so because 
current instability of the veteran's knees has not been shown 
objectively.  Furthermore, the General Counsel held that, if 
the veteran does not at least meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
may be assigned.  For a zero percent rating, Diagnotic Code 
5260 requires limitation of flexion to 60 degrees, and 
Diagnostic Code 5261 requires limitation of extension to 5 
degrees, neither of which was shown at the veteran's VA 
examination in June 1997.  Separate ratings for arthritis and 
instability are thus not in order.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).
 


ORDER

Extension of a temporary total evaluation for convalescence 
under the provisions of 38 C.F.R. § 4.30 is granted for the 
period April 1, 1997, to April 30, 1997.

An evaluation in excess of 20 percent for residuals of a left 
knee injury is denied.

An evaluation in excess of 10 percent for laxity of the right 
knee, status post meniscectomies and chondroplasty, is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

